Citation Nr: 1224704	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Columbia, South Carolina RO.  A notice of disagreement was received in May 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The Veteran's appeal from the September 2008 rating decision also included the matter of service connection for a left foot disability.  However, a June 2010 rating decision granted service connection for degenerative changes of the first metatarsophalangeal joint of the left foot.  Therefore, the matter is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regarding both claims on appeal, statements and testimony from the Veteran are to the effect that he had Reserve service for approximately one year after separating from active duty.  The claims file also includes a July 1989 Army National Guard enlistment examination (but no further National Guard service records), which reflects additional service as well.  A review of the claims file indicates that, except for the July 1989 examination report cited, there are no service treatment records either from the Veteran's Reserve service or from his indicated National Guard service available for review.  Additional development is necessary to ensure that all pertinent service treatment records, both from the Veteran's Reserve service and any Army National Guard service, have been located and associated with the claims file.  The Veteran's assistance may be needed for the RO to obtain the National Guard service treatment records.

The Veteran contends that he has a left knee disability related to service or (as raised at the Travel Board hearing) secondary to his service-connected left foot disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).  The Board notes that a May 2010 VA examiner made no diagnosis regarding the left knee, stating that there were no objective findings for a left knee disability.  However, on October 2010 VA examination (just 5 months later), left knee strain was diagnosed based on findings on physical examination.  The October 2010 VA examiner offered no opinion regarding the etiology of the left knee strain, and the Veteran was not afforded another VA examination and medical opinion for his left knee disability.  This must be done on remand, to include as secondary to service-connected disability.

The Veteran also contends that he has a respiratory disability related to service.  The Board notes that, in a June 2010 addendum statement, the May 2010 VA examiner made no diagnosis regarding a respiratory disability, stating that there were no objective findings.  The examiner offered no opinion regarding etiology of any respiratory disability.  The examiner also noted that the Veteran's service treatment records were not available for review, although they are now associated with the claims file.  The Veteran's VA treatment records show several incidences of bronchitis and upper respiratory infections which would appear to indicate a current recurring respiratory disability.  Because the May 2010 VA examination is based on an inaccurate history and the service records were not reviewed, the Board finds the report to be inadequate.  The Veteran was not afforded another VA examination and medical opinion for this matter; therefore, this must be done on remand.  (The Board does note that a December 2011 rating decision denied the Veteran's claim for service connection for sleep apnea; to date, he has not filed a notice of disagreement with that rating decision.)

The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the May 2010 VA examiner based an opinion on an inaccurate history of the medical evidence and inadequate current findings, the examination and subsequent June 2010 addendum opinion are inadequate and a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Finally, the Veteran testified that he first sought VA treatment for the disabilities at issue in 2000 and that he was diagnosed with chronic bronchitis at that time.  A review of the claims file indicates that the earliest VA treatment records in evidence are from 2003, and the most recent VA treatment records in evidence (including the evidence available through Virtual VA, the online claims file system) are from October 2011.  Outstanding records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain the Veteran's Reserve and National Guard service treatment records.

2.  The RO should secure for the record copies of any VA treatment the Veteran received prior to 2003, as well as the complete updated (since October 2011) clinical records of any VA treatment the Veteran has received, for the disabilities on appeal.

3.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of any left knee disability/disabilities.  The Veteran's claims file (particularly the service treatment records) must be furnished to the examiner for review in connection with the examination, and all findings must be described in detail.  Any appropriate diagnostic studies deemed medically advisable should be conducted.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each left knee disability found.

(b) As to each disability entity diagnosed of the left knee, please indicate whether such disability is at least as likely as not (a 50% or better probability) a) related to (incurred in or caused by) the Veteran's military service, or b) caused or aggravated by the service-connected left foot disability.

The examiner should set forth reasons for all opinions.  

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of any respiratory disability/disabilities (with the exception of sleep apnea).  The Veteran's claims file (particularly the service treatment records) must be furnished to the examiner for review in connection with the examination, and all findings must be described in detail.  Any appropriate diagnostic studies deemed medically advisable should be conducted.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each respiratory disability found.

(b) As to each respiratory disability entity diagnosed, please indicate whether such disability is at least as likely as not (a 50% or better probability) related to (incurred in or caused by) the Veteran's military service.

The examiner should set forth reasons for all opinions.  

5.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


